Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 April 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116” has been used to designate both “solid core” and “hoisting hole”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 33, the phrase “the guiding crown elements comprise rails diverging one from the other” is confusing.  It is unclear whether “the other” refers to the guiding crown elements or the rails.  For purpose of examination, “one from the other” has been interpreted as “one rail from the other rail”, as best understood by Examiner.  Assuming “one from the other” refers to rails, it is unclear how many rails Applicant tends to recite.  Line 4 of claim 33 recites “rails”, which indicates two or more rails.  However, line 4 of claim 33 recites “one from the other”, which indicates only two rails.
Claim 33 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitations "the angular extension” and “the angular pitch" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation "the other rail" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 37 recites the limitation "the displacement" in lines 6 - 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 - 31, 34, 38 - 41, 43 - 50, and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (EP 874088).
Regarding claim 27, the embodiment of Figs. 1 - 5 of Miyazaki discloses a system comprising: sleeve (casing 2), a receiving structure (casing 1), and a binder (hardening agent 8) located between the sleeve and the receiving structure (Figs. 1 - 5; col. 6, line 51 - col. 8, line 19).  The embodiment of Figs. 1 – 5 of Miyazaki fails to disclose an expandable structure mounted on the sleeve and configured to deform between an inactive configuration allowing insertion of the sleeve in the receiving structure and an active configuration immobilizing the sleeve in the receiving structure, and a tool configured to be inserted in the sleeve and cause the expandable structure to deform from the inactive configuration to the active configuration.  The embodiment of Figs. 12 – 16C of Miyazaki teaches an expandable 
Regarding claim 28, the embodiment of Figs. 1 – 5 of Miyazaki discloses all of the claim limitations except the expandable structure comprises movable elements mounted on the sleeve. The embodiment of Figs. 12 – 16C of Miyazaki teaches the expandable structure (A) comprises movable elements (hydraulic actuator 21, press mold 22) mounted on the sleeve (13) (Figs. 12 and 13; col. 11, lines 20 - 31). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Figs. 1 – 5 of Miyazaki with the expandable structure as taught by the embodiment of Figs. 12 – 16C as taught by Miyazaki to provide a means of forming a corrugated sleeve, thus providing a sleeve having enhanced rigidity compared to a simple cylindrical body.  
Regarding claim 29, the embodiment of Figs. 1 – 5 of Miyazaki discloses all of the claim limitations except the expandable structure is positioned on the sleeve so that, when the sleeve is in place in the receiving structure, the expandable structure is closer to an opening of the receiving structure than to a bottom of the receiving structure.  The embodiment of Figs. 12 – 16C of Miyazaki teaches the expandable structure (A) is positioned on the sleeve (13) so that, when the sleeve is in place 
Regarding claim 30, the embodiment of Figs. 1 – 5 of Miyazaki discloses all of the claim limitations except an additional expandable structure positioned below sleeve mid height and configured to hold a bottom section of the sleeve. The embodiment of Figs. 12 – 16C of Miyazaki teaches an additional expandable structure (expanding mechanism B) positioned below sleeve (13) mid height and configured to hold a bottom section of the sleeve (13) (Figs. 12, 13, and 16A; col. 11, lines 21 - 22). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Figs. 1 – 5 of Miyazaki with the additional expandable structure as taught by the embodiment of Figs. 12 – 16C as taught by Miyazaki to provide a means of forming a corrugated sleeve, thus providing a sleeve having enhanced rigidity compared to a simple cylindrical body.  
Regarding claim 31, the embodiment of Figs. 1 – 5 of Miyazaki fails to disclose the tool comprises first reliefs; and the expandable structure comprises corresponding second reliefs configured to interfere with the first reliefs during introduction of the tool into the sleeve, so that the tool is disposed at a predefined angular position with respect to the expandable structure. The embodiment of Figs. 12 – 16C of Miyazaki teaches the tool (20) comprises first reliefs (hydraulic actuators 25); and the expandable structure (A) comprises corresponding second reliefs (see portions of expandable structure A that extend above the top of hydraulic actuators 25; Fig. 12) configured to interfere with the first reliefs during introduction of the tool into the sleeve, so that the tool is disposed at a predefined angular 
Regarding claim 34, the embodiment of Figs. 1 – 5 of Miyazaki fails to disclose the tool comprises a clamping mechanism configured for clamping the tool inside the sleeve when actuated.  The embodiment of Figs. 12 – 16C of Miyazaki teaches the tool (20) comprises a clamping mechanism (anti-rotation member S) configured for clamping the tool (20) inside the sleeve (13) when actuated (Fig. 12; col. 11, lines 35 - 38). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Figs. 1 – 5 of Miyazaki with the clamping mechanism as taught by the embodiment of Figs. 12 – 16C as taught by Miyazaki to provide a means of forming a corrugated sleeve, thus providing a sleeve having enhanced rigidity compared to a simple cylindrical body.  
Regarding claims 38 and 46, the embodiment of Figs. 1 – 5 of Miyazaki further discloses the receiving structure is a foundation hole (borehole) (Figs. 1 – 5).
Regarding claims 39 and 48, the embodiment of Figs. 1 – 5 of Miyazaki further discloses the receiving structure is an anchor pile (1) (Figs. 1 – 5).
Regarding claims 40 and 49, the embodiment of Figs. 1 – 5 of Miyazaki further discloses the sleeve (2) is a sleeve of an anchor pile (1) (Figs. 1 – 5).
Regarding claims 41 and 50, the embodiment of Figs. 1 – 5 of Miyazaki further discloses the sleeve (2) is a sleeve of a jacket leg (1) (Figs. 1 – 5).

Regarding claim 44, the embodiment of Figs. 1 – 5 of Miyazaki discloses all of the claim limitations except the tool is introduced into the tubular sleeve in a retracted state; and the method further comprises expanding the tool to clamp the tool in the tubular sleeve, after step a) and before step b). The embodiment of Figs. 12 – 16C of Miyazaki teaches the tool (20) is introduced into the tubular sleeve (13) in a retracted state; and the method further comprises expanding (using expanding mechanism A) the tool to clamp the tool in the tubular sleeve, after step a) and before step b) (Figs. 12 - 16C; col. 11, line 44 - col. 12, line 1).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed in 
Regarding claim 45, the embodiment of Figs. 1 – 5 of Miyazaki further discloses concrete is introduced into a space between the tubular sleeve (2) and the receiving structure (borehole) (Figs. 4 and 5).  The embodiment of Figs. 1 – 5 of Miyazaki fails to disclose in the expanded state, the expandable structure contacts an inner surface of the receiving structure. The embodiment of Figs. 12 - 16C of Miyazaki teaches that in the expanded state, the expandable structure (A) contacts an inner surface of the receiving structure (borehole) (Figs. 16A and 16B).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed in the embodiment of Figs. 1 – 5 of Miyazaki with the step of using the expandable structure and tool as taught by the embodiment of Figs. 12 – 16C as taught by Miyazaki to provide a method of forming a corrugated sleeve, thus providing a sleeve having enhanced rigidity compared to a simple cylindrical body.  
Regarding claim 47, the embodiment of Figs. 1 – 5 of Miyazaki further discloses concrete is introduced into a space between the tubular sleeve (2) and the receiving structure (borehole) (Figs. 4 and 5).  The embodiment of Figs. 1 – 5 of Miyazaki fails to disclose in the expanded state, the expandable structure contacts a casing extending in the foundation hole between the tubular sleeve and the foundation hole. The embodiment of Figs. 12 - 16C of Miyazaki teaches that, in the expanded state, the expandable structure (A) contacts a casing (12) extending in the foundation hole (borehole) between the tubular sleeve (13) and the foundation hole (Figs. 16A - 16C).  Examiner notes that the expandable structure indirectly contacts the casing and the casing is located between the tubular sleeve and the foundation hole.  It would have been considered obvious to one of ordinary skill in the art, prior to the 
Regarding claim 52, the embodiment of Figs. 1 – 5 of Miyazaki fails to disclose the tool is introduced through a reduced diameter neck portion of the sleeve.  The embodiment of Figs. 12 – 16C of Miyazaki teaches the tool (20) is introduced through a reduced diameter neck portion of the sleeve (13) (Fig. 16A).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed in the embodiment of Figs. 1 – 5 of Miyazaki with the step of using the expandable structure and tool as taught by the embodiment of Figs. 12 – 16C as taught by Miyazaki to provide a method of forming a corrugated sleeve, thus providing a sleeve having enhanced rigidity compared to a simple cylindrical body.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. in view of Staunau (DE 1212005).  Miyazaki fails to disclose the clamping mechanism comprises a deformable articulated structure configured for transforming a contraction force along a longitudinal axis of the articulated structure into a radially outward expansion thereof.  Staunau teaches the clamping mechanism comprises a deformable articulated structure (links, 5, 6) configured for transforming a contraction force along a longitudinal axis of the articulated structure into a radially outward expansion thereof (Figs. 1 and 2; paragraphs 0003 and 0005).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the articulated actuator as taught by Staunau for the liner actuator as disclosed by Miyazaki as a design consideration within the skill of the art.  The substitution of one known element for another would have .  

Claims 42 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. in view of Coone (US 4,077,224).  Miyazaki fails to disclose inflating inflatable upper and lower seals disposed between the sleeve and the anchor pile to axially delimit a space for accommodating the cement or other binder.  Coone teaches inflating inflatable upper and lower seals (inflatable elements 18) disposed between the sleeve (P) and the anchor pile (C) to axially delimit a space for accommodating the cement or other binder (grout) (Figs. 6 and 7; abstract; col. 3, lines 19 - 25).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the method as disclosed above with the step of inflating inflatable seals as taught by Coone to maintain the cement or binder in a selected portion of the annulus between the sleeve and the receiving structure.
Allowable Subject Matter
Claim 32 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098.  The examiner can normally be reached on M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
2/22/21